BENEDICT, District Judge.
I am of the opinion that the payment by the petitioners of taxes and assessments on their own land gives them no right to claim that amount out of the bankrupt’s estate, as a preferred debt under section 28 of the bankruptcy act, notwithstanding the fact that the bankrupts were the occupants of the land under a lease in which the lessee covenanted to pay a yearly rent, and “all such taxes, water rents and penalties as shall during said term grow due and payable out of said demised premises.” The failure by the lessee to perform this covenant gave the lessors a right of action from the breach thereof, and nothing more. The prayer of the petitioners that their demand be declared entitled to be paid out of the estate of the lessee, in preference to the other creditors, must, therefore, be denied. Upon being properly proved, their demand is, however entitled to share with the other creditors of the lessee in the distribution of his estate.